Cassoday, J.
It is contended that the complaint attempts to state a single cause of action by alleging several items in separate and independent paragraphs, without showing any real or formal connection, or that they are in any way united. It is enough to say that we regard the complaint ás stating, separately, six independent causes of action, each substantially complete in itself. The only fair criticism to be made as to any one of such causes of action is that there is no express or formal allegation that it is a separate cause of action. But that is not a defect to be raised by general demurrer.
Three of the claims assigned to the plaintiff were each over $50 in amount, and hence it is claimed that the assignment of such “ things in action ” to the plaintiff was void unless in writing. R. S. sec. 2308. In pleading an assignment required to be in writing, it is sufficient to aver that such assignment was made, as this, on demurrer, will be held to imply a valid assignment under the statute cited. Bank of River Falls v. German American Ins. Co. 72 Wis. 535. But, even if this were otherwise, still the demurrer, being to the whole complaint, would be bad, since the other three assignments were each for an amount less than $50, and hence not within the statute cited. Curtis v. Moore, 15 Wis. 134.
The demurrer is in part upon the ground “that there is a defect of parties plaintiff,” but entirely fails to give “ a particular statement of the defect ” complained of, as re*409quired by the statute. R. S. sec. 2651. That section expressly declares that, unless the demurrer so complies with that section, it “ may be stricken out.” Besides, there is no ground for contending that such assignors were necessary parties plaintiff.
There is no ground for claiming that several causes of action have been improperly united in the complaint. The six several causes of action alleged are each and all upon “ contract, express or implied,” and “ affect all the parties to the action,” and do “not require different places of trial,” and they are each “ stated separately; ” and hence are properly united in the same complaint. R. S. sec. 2647.
By the Court.— The order of the superior court of Milwaukee county is affirmed.